DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3 is indefinite because it is unclear whether or not it is related to the steps of injecting the first and second materials of independent claim 1.  If the first mold mentioned in claim 3 is related to the step of injecting the first material, it should be clearly and positively recited as such.  If the second mold mentioned in claim 3 is related to the step of injecting the second material, it should be clearly and positively recited as such.
  	Claim 4 is indefinite because it is unclear whether or not it is related to the steps of injecting the first and second materials of independent claim 1.  If the first core and the shell mold mentioned in claim 4 are related to the step of injecting the first material, it should be clearly and positively recited as such.  If the second core mentioned in claim 4 is related to the step of injecting the second material, it should be clearly and positively recited as such.
 	Corrections are required.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,6,7,8,10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michioka et al (US 2006/0150416).  Michioka et al teach the claimed process as paragraphs 0040-0043, and figs 1,3,4,5, and 7a-7c.
 	Regarding claim 1, (Currently Amended) A method for manufacturing a cage for a ball joint of a vehicle, comprising:
 	 - a step of injecting a first material through a first injection point
 	- a step of injecting a second material through a second injection point
 	***It should be reminded the claimed steps of independent claim 1 are not assumed to be performed sequentially.  Here, there are no claim limitations suggesting a desired sequence or order.

	Regarding claim 5: (Currently Amended) A cage for a ball joint of a vehicle manufactured (Michioka et al: figs 1,4,5, and 6) by the method oclaim 1, including a shell
 	***It is reminded product by process are examined for the structure implied by the steps rather than the manipulations of the recited steps. MPEP 2113

 	Regarding claim 6:  (Currently Amended) The cage for a ball joint according to claim 5, wherein the at least one contact zone is surrounded by the inner surface
 	Regarding claim 7:  (Currently Amended) The cage for a ball joint according toclaim 5, wherein the at least one contact zone forms a relief relative to the inner surface 
 	Regarding claim 8: (Currently Amended) The cage for a ball joint according toclaim 5, wherein the at least one contact zone is connected to a second injection point (34) by at least one channel.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michioka et al (US 2006/0150416) as applied to claim 1 above.  The above teachings of Michioka et al are incorporated hereinafter.  Regarding claim 3, ejection of a molding from a mold and positioning of the molding in another mold are well-known in the molding art for reusing molds for repeated molding cycles.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to eject the molded holder of Michioka et al from a mold and position the holder in another mold in preparation of another molding cycle.  Regarding claim 4, such steps are well-known in the molding art for preparing the mold for a subsequent molding cycle.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extract a first core/ball portion 10 of Michioka et al from the holder mold and to insert another core/ball portion 10 into the holder of Michioka et al as preparation for a subsequent molding cycle.

Claims 2 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding of ball joints having a ball and a resin liner: 3085312,20010043767,7870673,20020112351,6095690, and 20030095729. JP2000304039 teaches a ball joint made of two distinct materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL